Title: To George Washington from Patrick Henry, 11 March 1786 [letter not found]
From: Henry, Patrick
To: Washington, George

Letter not found: from Patrick Henry, 11 Mar. 1786. The Mercury Stamp Co., Inc. catalog of the Theodore Sheldon Collection, 5 June 1970 sale, lists this letter, which introduces to GW M. Charton and M. Savary who “propose to settle (a large body of land, on the waters of Ohio near to some of yours) by white people, chiefly from Europe.” See DiariesDonald Jackson and Dorothy Twohig, eds. The Diaries of George Washington. 6 vols. Charlottesville, Va., 1976–79., 4:295.